Order                                                                      Michigan Supreme Court
                                                                                 Lansing, Michigan

  October 27, 2006                                                                  Clifford W. Taylor,
                                                                                             Chief Justice

  131645                                                                           Michael F. Cavanagh
                                                                                   Elizabeth A. Weaver
                                                                                          Marilyn Kelly
                                                                                     Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                 Robert P. Young, Jr.
            Plaintiff-Appellant,                                                   Stephen J. Markman,
                                                                                                  Justices

  v        	                                             SC: 131645     

                                                         COA: 268740      

                                                         Wayne CC: 05-000709-01 

  DAWAN ARTICE COLFER,

          Defendant-Appellee. 


  _________________________________________/

          On order of the Court, the application for leave to appeal the June 12, 2006 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.

        MARKMAN, J., dissents and states as follows:

         I respectfully dissent from this Court’s order denying leave to appeal. Defendant
  pleaded guilty to three counts of armed robbery and two counts of possession of a firearm
  during the commission of a felony. The trial court sentenced defendant to five to 20
  years for the armed robbery convictions, a consecutive two-year sentence for one of the
  felony-firearm convictions, and a consecutive five-year sentence for the other felony-
  firearm conviction. However, the trial court subsequently granted defendant’s motion to
  amend the judgment of sentence and reduced the five-year sentence for felony-firearm to
  a two-year sentence, to run consecutively to the armed robbery sentences but
  concurrently with the other two-year sentence for felony-firearm. The Court of Appeals
  denied the prosecutor’s application for leave to appeal.

         MCL 750.227b(1) states, “Upon a second conviction under this section [for
  felony-firearm], the person shall be imprisoned for 5 years.” In People v Sawyer, 410
  Mich 531, 536 (1981), this Court held that “the Legislature intended that a five-year term
  of imprisonment for a second [felony-firearm] conviction should only be imposed when
  the second offense is subsequent to the first conviction.” The prosecutor argues that
  Sawyer should be overruled.
                                                                                                               2


       In this case, this was defendant’s second conviction of felony-firearm and, thus, it
would seem that he should be imprisoned for five years according to the straightforward
language of the statute. Contrary to the holding in Sawyer, MCL 750.227b(1) does not
say that a five-year sentence is only appropriate where the second conviction arises from
an offense committed after the imposition of the sentence for the first conviction.
Therefore, I would grant the prosecutor’s application for leave to appeal to reconsider
Sawyer.

      CORRIGAN, J., joins the statement of MARKMAN, J.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         October 27, 2006                    _________________________________________
       s1024                                                                 Clerk